Citation Nr: 1648355	
Decision Date: 12/29/16    Archive Date: 01/06/17

DOCKET NO.  13-00 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Whether the adjustment of the Veteran's non service-connected pension benefit in 2008, 2009, 2010, and 2011 was proper.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

3.  Entitlement to a total rating based on individual employability (TDIU).


REPRESENTATION

Veteran represented by:	Penelope Gronbeck, Attorney


ATTORNEY FOR THE BOARD

S. Finn, Counsel


INTRODUCTION

The Veteran had active service from March 1972 to September 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2008 and September 2013 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The Veteran testified at an October 2014 Decision Review Officer (DRO) hearing and a videoconference hearing before the Board in July 2016.  A transcript of these hearings are associated with the record.

The issues of service connection for an acquired psychiatric disorder, to include PTSD and TDIU are REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  A February 1996 decision granted the Veteran entitlement to a non-service-connected pension.

2.  The Veteran received earned income during 2008, 2009, 2010, and 2011. 

3.  The Veteran's VA non-service-connected pension was retroactively adjusted for the period in which he received earned income.


CONCLUSION OF LAW

Calculating the Veteran's non-service-connected pension benefits on the basis of receipt of earned income during 2008, 2009, 2010, and 2011 was proper.  38 U.S.C.A. § 1503 (West 2014); 38 C.F.R. §§ 3.23 (b), 3.271, 3.272, 3.273(b)(2) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The record shows that the Veteran was awarded entitlement to a non-service-connected pension by a February 1996 decision based on his having been on active duty during a time of war.  Audits done showed that the Veteran received earned income in 2008, 2009, 2010, and 2011.  (See also March 2013 Audit).  The Veteran was advised of the audit and that VA was proposing to retroactively adjust his non-service-connected pension benefit due to the unreported earned income.

The Veteran does not dispute the amount of income or VA's calculation regarding income and pension.  (See August 2010 Notice of Disagreement).  Rather, it appears he contests the fact that earned income was used to calculate entitlement to monthly pension benefits.  The Veteran essentially states that he was not in receipt of SSA disability benefits for the year of 2008 because he was overpaid by SSA until November 2008; therefore, SSA income should not have been counted for that year.  (See July 2010 Written Statement).

However, the Veteran's contentions are without merit.  He received payment from SSA, even if, in the form of an overpayment for that time period.  Under the Improved Pension Program, payments of any kind from any source are required to be counted as income, unless specifically excluded under § 3.272.  38 C.F.R. § 3.271 (a).  Earned income is not listed as one of the types of income to be excluded from countable income for the purpose of determining entitlement to improved pension.  38 C.F.R. § 3.272.  Thus, as a matter of law, the Veteran's earned income cannot be excluded from his countable income.

Unreimbursed medical expenses in excess of five percent of the MAPR may be excluded from an individual's income for the same 12-month annualization period to the extent that the medical expenses were paid.  38 C.F.R. § 3.272 (g)(2)(iii) (2016).  In order to be excluded from income, these medical expenses must be paid during the time period at issue, regardless of when they were incurred.  In addition, they must be out-of-pocket expenses, for which the surviving spouse received no reimbursement, such as through an insurance company.  However, medical insurance premiums themselves, as well as the Medicare deduction, may be applied to reduce countable income.

A December 2008 letter advised the Veteran of the award adjustment of Improve Pension, effective December 1, 2008 based on income from Social Security and his medical expense report.  A September 2009 letter to the VA from the Veteran advised that his Social Security rate was $732 per month instead of $776 per month with copies of Social Security Benefit Statement.  A November 2009 letter advised him of the adjustment to his pension based on reported income from Social Security and the medical expense report.  The Veteran provided Eligibility Verification Reports and Medical Expense Reports for 2008, 2009, 2010, and 2011.  (See June 2010 Letter). 

For the year 2008, the Veteran was paid VA benefits based on no other income until October 1, 2008 when it was reported he began receiving SSA disability benefits.  His reported medical expenses of $1805 were used to reduce the income.  His VA benefits were reduced from $1220 to $575, effective October 1, 2008.  For January 2009, Social Security income was used as countable income with recurring medical expenses of $1156 used to reduce his income.  His VA benefits were reduced to $494, effective January 2009.  

For year 2009, the Veteran's income from Social Security was $12,672.00 and his wife received $2,015.00.  The Veteran reported wages of $1168.00 and medical expenses in the amount of $1876 were allowed to reduce the income.  Beginning February 1 2009, social security income for the Veteran was reported as $12,672.00 and for the spouse $2,508.00 wages for the Veteran in the amount of $1,168 and medical expenses of $1,876 used to adjust income.  

As of January 2010, Social Security income for the Veteran was $13,710.00 and for the spouse $2,508.00.  Wages for the Veteran were reported to be $1,168.00.  Also counted as income was a social security retroactive payment in the amount of $140.  Wages for the Veteran were adjusted to $5,625, effective January 1, 2010.  Effective March 1 2010, the Veteran's social security was removed as the information advised his check had been withheld for an overpayment.  His spouse had countable social security income of $2,508 and he had countable wages of $5,625.  The social security retroactive payment of $140 was continued as countable income.  Effective May 1, 2010, his social security of $13,710 was counted with his wife's social security of $2,508.  The retroactive payment of $140 was continued and his wages of $5,625 were continued.  The Veteran provided copies of his W-2 Forms, which reflected receipt of wages in 2009 of $1,168; 2010 of $5,256 and $2011 of $7,800.  

The award action adjusted his benefits to $61 per month, effective January 1 2009; 20 per month, effective February 1 2009; $0 per month, January 1, 2010; $601 per month, March 1 2010; to $0 per month, effective May 1, 2010.  

In June 2010, the VA advised the Veteran of the proposal to reduce his VA check based on information from Social Security, which reflected that he was receiving more than previously reported to VA.  Specifically, his had previously counted Social Security of $734.40 was increased to $1066.40, effective October 1, 2008.  This award action created an overpayment.

As a result, because the Veteran received earned income in 2008, 2009, 2010, and 2011 his non-service-connected pension was adjusted for the period he received earned income.  38 C.F.R. § 3.23 (b).  Including earned income as countable income for the purpose of calculating VA pension benefits was proper under the applicable regulations.  It follows, then, that the RO's retroactive adjustment to the Veteran's non-service-connected pension benefits based on receipt of earned income was valid.

Regarding due process issues, this issue involves specific factual findings regarding the amount of income.  Considering the record and the audit issued to the Veteran, as noted, there is not a factual dispute.  The law is dispositive in this case, and thus the Board finds no prejudicial issue regarding notice or assistance in this case.  At the time of the hearing, the undersigned asked the attorney representative regarding this issue.  For the reasons discussed above, the adjustment was proper.  On a legal basis, the appeal as to this issue is denied.


ORDER

The adjustment of the Veteran's non service-connected pension benefit in 2008, 2009, 2010, and 2011 was proper.


REMAND

Regarding additional records, the claims file contains records documenting the Veteran's receipt of SSA disability benefits.  The claims file does not contain, however, the decision(s) regarding disability benefits or the underlying medical records upon which such decision(s) were made.  As these records are relevant to a claim in appellate status, the AOJ should seek these records upon remand.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (2010).

The Veteran asserts that he suffered from a head injury during active service.  He is not a combat Veteran.  (See DD Form 214).  His attorney submitted a private medical statement where the private psychologist, Dr. A-S, diagnosed him with major neurocognitive disorder and a mood disorder due to general medical condition.  She specifically noted major impairments in the cognitive domain of complex attention, executive functioning, learning and memory, and also difficulties with mood and social interaction.  The Board finds that the opinions of record to be inadequate to adjudicate this appeal and remand to obtain such an adequate opinion that considers all the lay and medical evidence of file.

Finally, in light of the remand, updated VA treatment records should be obtained.

Additionally, the claim of entitlement to TDIU is inextricably intertwined with the issue of entitlement to service connection for an acquired psychiatric disability and must be remanded for contemporaneous adjudication.
Accordingly, the case is REMANDED for the following action:


1.  Obtain the Veteran's VA treatment records, to include all associated outpatient clinics and associate these records with the claims folder.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his attorney must be notified of any inability to obtain the requested documents.

2.  Request that the SSA furnish a copy of any decision(s) regarding the Veteran's award of disability benefits, as well as copies of all medical records underlying any determination(s).  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, the AOJ should follow the provisions in 38 U.S.C.A. § 5103A (b)(2) and 38 C.F.R. § 3.159 (e).

3.  Thereafter, schedule the Veteran for a psychiatric examination to determine whether he has a diagnosis of a psychiatric disorder, and, if so, the etiology of any psychiatric disorder diagnosed. 

The electronic claims file must be made available to the examiner, and the examiner must specify in the examination report that the electronic claims file has been reviewed.  All indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished, and the findings should be reported in detail.

The examiner must identify all current chronic psychiatric disorder diagnoses.  The examiner should then specifically respond to the following questions:

(a) Does the Veteran have a diagnosis of PTSD??

(b) If the answer to (a) is yes, then is it at least as likely as not (50 percent probability or greater) that PTSD is related to any incident of military service?

(c) For any other psychiatric diagnoses, is it at least as likely as not (50 percent probability or greater) that any chronic psychiatric disorder is causally or etiologically related to the Veteran's active service?  Please comment on Dr. A-S medical opinion.

Please provide a rationale for all requested opinions.

4.  Thereafter, complete any other necessary development as the result of the above.

5.  Finally, after any other development deemed appropriate, re-adjudicate the issues of service connection for an acquired psychiatric disability and TDIU.  If any benefit sought is not granted, furnish the Veteran and his attorney with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


